UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7890


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALEJANDRO SALINAS GARCIA, a/k/a Alex,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:09-cr-00025-RLV-DCK-1; 5:13-cv-
00149-RLV)


Submitted:   April 29, 2016                 Decided:   June 7, 2016


Before DUNCAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dallas Craig Hughes, LAW OFFICES OF D. CRAIG HUGHES, Houston,
Texas, for Appellant. Thomas Richard Ascik, Assistant United
States Attorney, Asheville, North Carolina; Steven R. Kaufman,
William Michael Miller, Assistant United States Attorneys,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alejandro     Salinas     Garcia        seeks   to    appeal       the      district

court’s    order     denying     relief    on    his   28    U.S.C.     § 2255       (2012)

motion.       The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the   denial       of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that “reasonable jurists would

find    the    district     court’s     assessment      of        the   constitutional

claims is debatable or wrong.”             Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537 U.S. 322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Garcia has not made the requisite showing.                       Accordingly, we deny

his motion for a certificate of appealability and dismiss the

appeal.       We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented        in   the     materials



                                           2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3